Citation Nr: 0112103	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision in which 
the RO denied the veteran's claim for a TDIU and also found 
that new and material evidence had not been submitted to 
reopen a prior final rating decision which denied secondary 
service connection for disorders of both legs, both hips and 
the back.  The veteran appealed the denial of a TDIU.


REMAND

The veteran contends that his service-connected disabilities, 
including Raynaud's phenomenon of both feet, bilateral pes 
planus, and scars of the right breast and left breast, 
prevent him from engaging in substantially gainful activity.  
The veteran has a combined 70 percent rating for his service-
connected disabilities.  In his application for TDIU, the 
veteran reported that he was born on October [redacted], 1921.  He 
completed two years of high school and received additional 
occupational training as a meat cutter and as an over the 
road driver.  His vocational training in these areas was 
completed in 1952.  He reported that he last worked in 1983.

When a claim has been presented for a TDIU, the Board must 
determine whether there are circumstances in the case, apart 
from non-service-connected conditions and advancing age, 
which would justify a total disability rating based on 
unemployability.  38 C.F.R. § 4.16 (a) (1999); Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

Following a review of the claims folder, the Board finds that 
further development is required.  In conjunction with his 
claim for a TDIU, the veteran indicated that he was being 
treated at the VA facility in Hampton, Virginia.  The most 
recent treatment records from that facility which have been 
placed in the claims folder are dated in March 1998.

On his application for a TDIU which was received in October 
1998, the veteran indicated that he was unable to work 
because of his service-connected disabilities of both feet, 
with additional limitations caused by damage to his legs, 
hips and back.  


The Board notes that the veteran is not service-connected for 
disabilities of the legs, hips or back.

The veteran was accorded an official examination in April 
1999.  He reported constant pain in both feet and said that 
he was unable to walk any distance other than walking around 
his home.  The veteran also noted a history of bilateral 
mastectomies with current symptoms of tender and painful 
breasts, surgical scars and nipples.  The examiner stated 
that the veteran's foot disorder(s) and a non-service-
connected lung disorder kept the veteran wheelchair-bound.  
The examiner indicated that the veteran was retired and that 
his daily activities were performed in his wheelchair due to 
his foot disability and lung disorder.

In the March 2000 rating decision, the RO indicated that the 
veteran was examined on December 9, 1999, by Affiliated 
Podiatrists.  Appellate review of the claims folder does not 
reflect that the report of this examination has been 
associated with the claims folder.  There is an unrelated 
audiological report, dated December 20, 1999, in the claims 
folder.  On remand, the RO must associate the December 9, 
1999, examination report from Affiliated Podiatrists with the 
claims folder.

The March 2000 rating decision denied entitlement to a TDIU 
for the reason that the veteran was unemployable due to 
nonservice-connected disabilities.  However, the Board notes 
that the VA examiner in April 1999 did not indicate the 
extent to which the veteran's service-connected disabilities, 
alone, had impacted on his ability to work.  Consequently, in 
order to better determine the degree to which only the 
veteran's service-connected disabilities adversely affect his 
ability to obtain or maintain employment, a remand is 
required.  See Friscia  v. Brown, 7 Vet.App. 294 (1995); 
38 C.F.R. § 4.16(a) (1999).  This is especially important in 
light of evidence which suggests that the veteran is 
unemployable, but is conflicting as to whether the 
unemployability is due solely to his service-connected 
disabilities.


Moreover, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, 
consistent with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand is 
warranted.

The case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
Raynaud's phenomenon of both feet, 
bilateral pes planus, or scars of the 
right breast and left breast since April 
1999, the date of the last official 
examination.  Based on his response, the 
RO should obtain copies of all pertinent 
treatment records from the identified 
source(s), to include the Hampton, 
Virginia VAMC, and associate them with 
the claims folder.

2.  The RO should place a copy of the 
December 9, 1999, examination report from 
Affiliated Podiatrists, referenced in the 
March 2000 rating action, in the claims 
folder.

3.  The veteran should be afforded 
comprehensive VA examination to determine 
the effect of the service-connected 
Raynaud's phenomenon of both feet, 
bilateral pes planus, and scars of the 
right breast and left breast, on the 
veteran's employability.  The examiner 
must completely review the claims folder 
prior to the examination.  All clinical 
findings should be reported in detail.  
Following examination of the veteran, the 
examiner should provide an opinion as to 
the combined effect of all of the 
veteran's service-connected disabilities 
on his ability to obtain or retain 
employment, separate and distinct from 
the impact of nonservice-connected 
disabilities such as the veteran's low 
back 

disorder, lung disorder, cardiovascular 
disorder and disabilities of the legs and 
hips and separate and distinct from the 
veteran's age.

4.  Following completion of the 
foregoing, the RO should undertake any 
additional development suggested by the 
evidence of record.  Thereafter, the RO 
should re-adjudicate the issue of 
entitlement to a TDIU on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include the provisions of the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

5.  If any benefit sought remains denied, 
the veteran and his representative should 
be provided with an appropriate SSOC 
before the case is returned to the Board 
for further appellate consideration.

The veteran and his representative should be given an 
opportunity to respond to any SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he may submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to procure clarifying data and to 
comply with recently enacted legislation.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


